DETAILED ACTION
Status of the Claims
1.	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in preamble “variations in cathode to anode ratios”. The limitation as written is vague because it is not clear what is being compared in the ratio i.e. mass, area, length or diameter of cathode to anode.
Claim 14 recites “assessing…. variations in cathode to anode ratios”. The limitation as written is vague and indefinite because it is not clear what is being compared in the ratio i.e. mass, area, length or diameter of cathode to anode.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (CN 108169117, examiner is using English machine Translation) in view of Snelling et al. (US 2012/0074969) and Ilhan-Sungur et al. (Corrosion Science, 2010, 161-171) and as evidenced by Iseri et al. (US 6,077,418).
Claim 1.  Deng et al. teach an apparatus (electrochemical measuring device; See Fig 1), the apparatus comprising: 
a working electrode (measurement electrode 2; see Fig 1 and page 3, Example); 

 a second body portion attachable to another end of the pipe segment, the first and second body portions defining a corrosion simulation cell (test tube sample 6 attached to lower sealing end cap 52 to form chamber which is comprised of measuring medium; see Fig 1 and page 3, Example).
Deng et al. do not teach an anode case wherein the anode case is contained within the corrosion simulation cell, and wherein the working electrode includes a test matrix.  
	However, Snelling et al. teach placing coupons in coupon holder to prevent their physical movement during corrosion measurement experiments as such movement leads to significant experimental errors in the corrosion data [0003][0004]. Similarly, Ilhan-Sungur et al. teach using coupon holder to place galvanized steel coupons at the bottom of the chamber to stimulate corrosion of galvanized steel (see Fig 1 and abstract). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention in view of Snelling and Ilhan-Sungur teaching to place the measurement electrode 2 in a holder or case to prevent physical movement of electrode during corrosion measurement thereby reducing experimental errors in the corrosion data. Furthermore, it would have been obvious to construct the coupons/measurement electrode 2 of test matrix i.e. pipe material to monitor the corrosion rate and thereby optimize operation of pipe (see Snelling [0016]).
The limitation reciting “suitable for simulating and assessing a damaged corrosion film in a pipe segment for pitting corrosion potential under field conditions, including variations in cathode to anode ratios” in a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim 2. Deng et al. teach apparatus comprising a reference electrode (reference electrode 3; see Fig 1).  

Claim 3. Modified Deng et al. teach the test matrix comprises an anode coupon (anode coupon; see rejection of claim 1 above).  

Claim 4. Modified Deng et al. teach the anode coupon comprises a head portion and a stem portion (measurement electrode 2 has head and stem; see Fig 1). 
 
Claim 5. Modified Deng et al. teach the pipe segment includes an inner exposure- control surface area and a cathode surface area (pipe 6 has inner surface area and outside surface area which reads on cathode surface area; see Fig 1).  

Claim 6. Modified Deng et al. teach a fastener member configured to secure the pipe segment between the first body portion and second body portion (fastening screws are used to secure the pipe between the upper and lower sealing cap; see Fig 1 and page 3, examples).  

Claim 7. Modified Deng et al. teach the anode case comprises a case cover and a case base (Snelling teach the coupons could be placed in a coupon holder comprised of case cover 10 and a base plate 150; see Fig 1 and [0020].

Claim 9. Modified Deng et al. teach the first body portion comprises: an inlet conduit that supplies a simulation solution to the corrosion simulation cell (medium inlet tube 1 supplies measurement medium; see Deng et al. Fig 1 and page 3, examples).

Claim 11. Modified Deng et al. teach the pipe segment includes a cathode surface area and the simulation solution forms the corrosion film on the cathode surface area (Deng et al. teach pipe 6 outer surface reads on cathode surface area and measuring medium is capable of forming corrosion film onto the pipe 6; see Fig 1 1 and page 3, examples).

Claims 12 and 13. Deng et al. teach the wires from the electrode are connected to electrochemical measuring device (see page 3, Examples) but do not explicitly teach a processor wherein the processor comprises at least one of a potentiostat, a galvanostat, or a zero-resistance ammeter (ZRA).  However, it is well known in the art an electrochemical measuring device such as potentiometer or multimeter are conventionally used in measuring corrosion as evidenced by Iseri et al. (see col. 6, ll. 60-67).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior arts do not teach a case cover driver attached to the case cover and adapted to move the case cover with respect to the case base as recited in claim 8 or the case cover comprises an inner wall having an inner thread, and the case base comprises an outer wall having an outer thread that engages said inner thread to attach the case cover to the case base as recited in claim 10.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner
Art Unit 1759